There is doubt that respondent took any of the moneys collected by the agency of which he was the attorney. The proof indicates he was lacking in care and wanting in concern for the interests of the client of the agency in delivering a satisfaction piece without seeing to it that the client had received his due. The respondent is hereby censured which is deemed adequate discipline in view of the fact he is seventy-two years of age and will in all likelihood discontinue the practice of the law. Present ■— Lazansky, P. J., Young, Hagarty, Davis and Johnston, JJ.